DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the filing of 10/07/2021. 
Claims 1, 3 - 6, 8, 10 - 13, 15, 17 and 19 - 20 have been amended by Applicant.
Claims 7 and 14  were previously presented by Applicant.
Claims 2, 9, 16, 18 and 21 have been cancelled by Applicant.
Claim 21 was new as per filing of 10/07/2021, but then it was cancelled per examiner amendment of 01/04/2022.


Allowable Subject Matter

Claims 1, 3 - 8, 10 - 15, 17, and 19 - 20  are allowed. 


Examiners Amendment
An examiner's amendment to the record appears in the attached documents, which amendment has been marked for entry by examiner. Should the changes and/or the additions/cancelations be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To insure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. Authorization for this examiner 


Reasons for Allowance

The following is an examiner’s statement of reasons for allowance:
The existing 35 USC 112(a) rejection is withdrawn due to Applicant's arguments and amendments.
The existing 35 USC 101 / Alice rejection is withdrawn due to Applicant's arguments and amendments. The abstract idea previously noted in the most recent 35 USC 101 rejection was:
Identifying and associating account data of a user relating to a transfer(s) event.
The Applicant has however amended (see claims of 10/07/2021) and now claims a pattern-recognition algorithm using defined criteria (see Specification at [38, 39]) to identify, based on a scanning of the said first account to determine whether any other "second" accounts are buried therein, and, moreover, indicating a probabilistic likelihood that some "second" account from a potential plurality of second accounts exists, all done via utilization of a computer implemented system. It then finds login information pertaining to that account(s), then eventually initiates a transfer(s) from the second account(s) of assets (see Specification at [38, 39]) to some arbitrary target account. The claims no longer fit the concept of an abstract idea nor a mental process, and, even if they did, they go on to amount to a practical application. Therefore there is no 35 USC 101 rejection of the claims, and they are patent eligible.
The following are the limitations which overcome the prior 35 USC 101 rejection:
obtaining profile data indicating at least one first account associated with a user;
scanning the at least one first account to identify at least one potential second account related to the user,
based at least in part on a pattern-recognition algorithm utilizing defined criteria for identification of potential second accounts related to the user based on scan of the first user account and indicating a probabilistic likelihood that the user has the at least one second account;
identifying an account system indicated in the at least one potential second account, wherein the account system manages the at least one potential second account;
adding, based on the verifying, the at least one potential second account to a set of second accounts related to the user;
obtaining transfer data indicating an event has occurred with respect to the user; and
when the event indicated in the transfer data corresponds to a transfer event indicated in a transfer event action in the set of transfer event actions, transmitting an indication to the account system to initiate the transfer event action.  
The following is a statement of reasons for the indication of allowable subject matter:  the prior art fails to teach or render obvious the limitations of the independent claims. The applicant has claimed:
obtaining profile data indicating at least one first account associated with a user;
scanning the at least one first account to identify at least one potential second account related to the user,
based at least in part on a pattern-recognition algorithm utilizing defined criteria for identification of potential second accounts related to the user based on scan of the first user account and indicating a probabilistic likelihood that the user has the at least one second account;
identifying an account system indicated in the at least one potential second account, wherein the account system manages the at least one potential second account;
determining the at least one potential second account indicates login information for the account system; 
verifying, based on the login information, the at least one potential second account corresponds to the user;
adding, based on the verifying, the at least one potential second account to a set of second accounts related to the user;
determining a set of account actions for each second account in the set of second accounts; 
determining a set of transfer event actions for each second account in the set of second accounts;
obtaining transfer data indicating an event has occurred with respect to the user; and
when the event indicated in the transfer data corresponds to a transfer event indicated in a transfer event action in the set of transfer event actions, transmitting an indication to the account system to initiate the transfer event action.   
Claims 1, 3 - 8, 10 - 15, 17, and 19 - 20  are allowed because the references individually and in combination constituting the closest prior art of record (Marson (US20150326548A1), in view of Crowley (US20160337394A1), and in further view of Parker (US20030182290A1)) fail to teach or render obvious the claim limitations above. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The following prior art made of record is considered pertinent to applicant's disclosure (see Form 892 herein):
Marson (US20150326548A1) -  An asset management system can enable a primary user to designate one or more inheriting users that will be authorized to access the primary user's digital assets in the event that the primary user passes  
Crowley (US20160337394A1) -  n apparatus is provided for implementation of a system for screening electronic mail messages. The apparatus may receive an electronic mail message, and scan the electronic mail message for a uniform resource identifier (URI) of an Internet resource embedded therein. In an instance in which a URI is embedded in the electronic mail message, the apparatus may query a WHOIS server for a created date of the Internet resource. In this regard, the WHOIS server may be queried using a domain name of the Internet resource included in the URI. And the apparatus may determine an age of the Internet resource from the created date, and perform a remedial action in an instance in which the age of the Internet resource is less than a threshold age.
Parker (US20030182290A1) - A method for facilitating final estate planning comprises gathering data in response to a series of questions organized into four points of estate planning, which are (1) client assets, (2) client fiscal and human/pet care responsibilities (i.e. creditors, children, spouse, employers and others that are dependent upon the client), (3) desired disposition of the client's body before (e.g., assisted living, hospice, palliative care, life support) and after death (corporal 
Donaldson (US20150317638A1) -  Methods, devices and a system for transaction initiation are disclosed. Biometric information is obtained from a user, and the obtained biometric information is compared with a plurality of stored account identifiers, to identify an account having an account identifier corresponding to the obtained biometric information. Access is permitted for the user to the identified transaction account to initiate the transaction. To enable this initiation, biometric user information is obtained and associated with an account identifier for the user, and the account identifier is stored for a user account, for permitting access to the user account to the user on provision of the biometric user information.
Turek (US20170301048A1) - A system for cloud-based estate management and execution is disclosed. With this system, digital representations of estate asset documents, estate transactions documents, are securely uploaded into an estate 
Haviland (US20090037426A1) -   The invention relates to systems and method for aggregating and selectively distributing information useful after or during a critical life event. The invention includes receiving critical personal information from a user, wherein the critical personal information is useful to handle the affairs of the user when the user is deceased or otherwise unavailable. The user then designates one or more recipients to receive part or all of the critical personal information. For each designated recipient, an encrypted file may be created that includes a specifically designated set of part or all of the critical personal information. The encrypted files may then be sent to their respective recipients. Each recipient may then acquire a client-side viewer module that enables viewing of the critical personal information on encrypted file on a computer-implemented device.
Saad (US20150242814A1) -   system to allow users to specify how they would like to treat their digital assets embedded in their online and social accounts upon their death, by choosing one or a mix of numerous options for online verification and confirmation of a person's death by comparing against the online death records of 
Dintenfass (US20170076412A1) - mbodiments of the invention are directed to systems, methods, and computer program products for distributing assets upon the occurrence of a triggering event. Embodiments of the invention may be configured to identify a main account of a benefactor containing assets that the benefactor desires to distribute upon the occurrence of a triggering event; receive, information that identifies one or more individuals; create a subaccount that is associated with the main account that names the benefactor and at least one of the one or individuals as managers of the account; receive designations for transferring a portion of the assets from the main account into the subaccount based on the occurrence of the triggering event; identify the occurrence of the triggering event; and transfer the portion of the assets from the main account into the subaccount based on identifying the occurrence of the triggering event.
Seto (US20070061270A1) -  The invention provides an electronic method of managing a timely and irrevocable transfer of closing funds between parties within a closed community of authenticated participants using an electronic interface accessible over a distributed network. A value transaction is negotiated and finalized between a first party and a second party. The invention allows payment of closing funds on a timely and irrevocable basis from a staging account.
Ramirez (US20190304012A1) -  ystems and methods in accordance with arrangements described herein can include identifying a variety of accounts 
Rajagopalan (US20160260187A1) - Provisioning of digital asset management is provided. A service such as a management service retrieves digital assets from external resources in response to a search of the external resources. The digital assets are classified to asset categories, which are used to match the digital assets to suggested actions to dispose of the digital assets in case of an incapacitation of the asset owner. The digital assets, the asset categories, suggested trigger events, or the suggested actions are transmitted to an asset manager to prompt the asset manager customize the digital assets, the asset categories, suggested trigger events, or the suggested actions. A workflow is created from the digital assets, the asset categories, the suggested trigger events, and the suggested actions to dispose of the digital assets in case of the incapacitation of the asset owner.
Brody (US20180082391A1) - A method and systems that provide for a updateable electronic digital assets will or trust that has all the standard features of a digital 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW COBB whose telephone number is (571) 272-3850.  The examiner can normally be reached, M - F, 9:00 a.m. - 5:00 p.m., EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Michael Anderson can be reached at (571) 270 - 0508. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have  any questions regarding access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or (571) 272-1000.



/MATTHEW COBB/            Examiner, Art Unit 3698
/Mike Anderson/Supervisory Patent Examiner, Art Unit 3698